DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-6, 9, 21-24, and 27-34 is/are pending.  Claim(s) 5-6 is/are withdrawn.  Claim(s) 1-4, 9, 21-24, and 27-34 is/are canceled.

Claim Objections
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 10/18/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 21-22 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 10/18/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 21-23 and 29-30 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-4, 9, 21-24, and 27-34 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

	Product By Process	
The Examiner recognizes claims 21 and 28 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a 
As a product claim, Examiner has determined claims 21 and 28 requires endoprosthesis to comprise the following structural elements: the structures of the claims from which each depends, respectively, plus the filaments at the window having no free/loose ends.  
In the prior art rejection in this Office action, Examiner considers claims 21 and 28 to be met when a reference teaches these structural limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9
Claim 21-22 each recites the limitation "the one or more filaments".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the plurality of filaments”.  Applicant amended claim 1 to recite “a plurality of filaments” instead of “one or more filaments”.  
Claim 22 recites “adjacent filaments”.  It is unclear if these are the same or different than the adjacent filaments introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the adjacent filaments”. 
Claim 23 recites “the adjacent filaments”.  It is unclear which set of adjacent filaments are referred back to – those in claim 1 or claim 22.  The Examiner notes this rejection will be moot if the issue with claim 22 is addressed as noted supra. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9, 24, 27, and 31-34 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Centola (US 2012/0150273 A1) in view of Kim, et al (Kim) (US 2006/0292206 A1).
Regarding Claim 1, Centola teaches an endoprosthesis (e.g. Figure 9), 
an expandable framework (e.g. Figure 9, [0047]) including an anchoring portion and a body portion extending axially from the anchoring portion (e.g. annotated Figure 9 below), the body portion having a plurality of body cells defined between adjacent filaments of a plurality of filaments forming the expandable framework (e.g. Figure 9); and 
a polymeric cover disposed on at least a portion of the expandable framework (e.g. Figure 9, #32, [0032]); 
wherein the anchoring portion includes a first transverse flange disposed at a proximal end of the expandable framework (e.g. annotated Figure 9 below) and a second transverse flange disposed proximate the first transverse flange (e.g. annotated Figure 9 below), the second transverse flange located distal of the first transverse flange (e.g. annotated Figure 9 below), the first and the second transverse flanges being configured to secure the anchoring portion at an orifice of a body lumen (e.g. Figure 9);
wherein the body portion extends distally from the second transverse flange toward a distal end of the expandable framework (e.g. annotated Figure 9 below). 

	Centola discloses the invention substantially as claimed but fails to teach the body portion including a window through a side of the body portion distal of the second transverse flange, the window occupying space equivalent to at least two of the plurality of body cells and wherein the window is devoid of the polymeric cover and any other structure within a perimeter of the window. 
	Kim teaches a stent graft placed at an aneurysm site having a body portion having openings for allowing filling of the aneurysm sac (e.g. Figure 9, [0034]).  
	Kim and Centola are concerned with the same field of endeavor as the claimed invention, namely stent grafts placed at an aneurysm site having a body portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centola such that the body portion has an opening to allow filling of the aneurysm sac as taught by Kim in order to a barrier 
	The combination of Centola and Kim teaches: the body portion including a window through a side of the body portion distal of the second transverse flange (e.g. Kim Figure 9, opening) and wherein the window is devoid of the polymeric cover and any other structure within a perimeter of the window (e.g. Kim, Figure 9). 

	The combination of Centola and Kim discloses the invention substantially as claimed but fails to teach the window occupying space equivalent to at least two of the plurality of body cells.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Centola and Kim such that the window occupying space equivalent to at least two of the plurality of body cells as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

    PNG
    media_image1.png
    848
    994
    media_image1.png
    Greyscale

Annotated Figure 9, Centola


	Regarding Claim 2, the first and second flanges are axially spaced apart (e.g. Centola, Figure 9).
Regarding Claim 3, the body portion is braided or woven (e.g. Centola, [0032]).
Claim 4, the body portion includes the plurality of filaments interwoven around a central longitudinal axis of the expandable framework (e.g. Centola, Figure 9). 
Regarding Claim 9, a first body portion opposite the window relative to a central longitudinal axis of the expandable framework (the first body portion is the portion of the tubular device opposite the opening) is configured to exert less radially outward force on the body lumen than a second body portion opposite the anchoring portion relative to the window (e.g. Kim, Figure 9, in the configuration where the side of the aneurysm having the opening is filled and the opposing side is not yet filled the filled side exerts more force on the body lumen via the filling than the remaining unfilled side).
Regarding Claim 24, the limitations of claim 24 are discussed supra for claim 1, where the proximal end is the first end and the distal end is the second end here. 
Regarding Claim 27, the limitations of claim 27 are discussed supra for claim 3. 
Regarding Claim 31, the anchoring portion includes a saddle portion extending axially from the first flange to the second flange (e.g. Centola, annotated Figure 9 above). 
Regarding Claim 32, wherein the first transverse flange is configured to be positioned downstream of the orifice of the body lumen, the second transverse flange is configured to be positioned upstream of the orifice of the body lumen, and the saddle portion is configured to extend through the orifice of the body lumen (the device is fully capable of being placed in anatomy in the claimed manner).
Regarding Claim 33, none of the plurality of filaments of the expandable framework extend across the window (e.g. Kim, Figure 9). 
Claim 34, the limitations of claim 34 are discussed supra for claim 31. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/4/2022